Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim amendments filed 3/18/20. Claims 1-21 are pending and under examination.

Information Disclosure Statement
The lined through items on the information disclosure statement filed 3/18/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
NPL must be identified by certain criteria, including the title (37 CFR 1.98(b)(5))
Foreign patent documents must be identified by certain criteria, including the publication date (37 CFR 1.98(b)(4))

 It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
It is further noted that the same IDS has been submitted twice. Once a document has been submitted on an IDS and considered by the Examiner, that same reference need not appear on future IDS forms in the same application.

Notice
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
By way of example, the sequence ACDEFGHIL both “comprises" and “has” the sequence "DEF” (underlined). Thus, while using a different term, there is no difference in scope between claims 9 and 10.

Note that “isolated peptide or polypeptide” is interpreted as "isolated" modifying both peptide and polypeptide.

Claim Objections
Claim 16 is objected to because of the following informalities:  In line 2, the claim states “is a an RH5”; one of these articles (“a” or “an”) should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 requires the peptide has serine protease activity. Claim 14 already requires “enhanced serine protease activity” and thus claim 17 does not offer a further limitation of claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Note that while claims 18-19 also require protease activity, these claims require at least 85% or 95% serine protease activity when compared to the full-length tau protease. Claim 14 requires enhanced serine protease activity when compared to original “peptide or polypeptide” but does not necessarily require that this original peptide or the newly substituted peptide have at least 85% of the activity of a full-length peptide. Thus, these claims are considered to further describe the properties of the peptide.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claims recite or depend from a claim that recites the term "about" in conjunction with a percent identity to a parent sequence or length. The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP§2173.05(b). Terms of degree/relative terms are not per se indefinite, "the claim, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art". In this case, the instant specification does not provide any indication of what is meant by “about” or any guidance regarding how to assess when something is “about” 96% identical or “about” 60 amino acids long. For example, claim 2 encompasses those peptides "at least about 96%" identical to a reference sequence while depending from claim 1 which requires 95% identity. One of skill in the art is not apprised of when a sequence is about 96% identical but not 95% identical, or if a peptide 95% identical would meet the limitation of “at least about 96%” identical. A similar example is found in claims 6 and 7: when is a peptide about 70 amino acids long but not about 80 amino acids long? These claims set forth a further limitation of the claims yet the boundaries are not made clear to one of skill in the art as to when one claim is infringed while another is not, making the scope of the claims indefinite.
This indefiniteness is further compounded by Applicant’s guidance regarding assessing sequence identity. The instant specification indicates sequence identity “may be calculated by excluding small deletions or additions which total less than about 25 percent or so of the chosen reference sequence” (p.75). Thus, by electing to ignore 25% (or so) of a reference sequence, percent identity could swing a great deal more than a single percent, creating further ambiguity when requiring the skilled artisan to determine if a sequence is “about” a certain percent identical. The reference sequence may be “about” 300 amino acids in length. While this is ambiguous and therefore indefinite for the same reasons, take the example when analyzing a sequence to meet the limitations of instant claim 2 of a sequence that shares only 45 amino acids that are identical to a 60 amino acids sequence from SEQ ID NO: 6. Ignoring 25% of the required 60 amino acids indicates only 45 amino acids are necessary to establish sequence identity and thus these 45 amino acids are 100% identical to a 60 amino acid sequence from SEQ ID NO: 6. One sharing only 43 contiguous amino acids is 95.6% identical when ignoring a strict 25% of the reference sequence, requiring one of skill in the art to decide if this sequence would meet the instant criteria by ignoring 26% of the sequence ("25% or so", thus requiring 44.4 amino acids identical leaving the 43 amino acid sequence at 96.8% identical), meet the criteria by being "about 96% identical", or if the sequence is outside the scope of the claims. 
Thus, the instant specification sets forth that the relative term "about" requires assessing other relative terms regarding length of the sequence and decisions regarding assessing sequence identity that fundamentally alter the metes and bounds of the claims. Where Applicant acts as his own lexicographer, the Applicant must set forth the new definition "with reasonable clarity, deliberateness, and precision" (MPEP §2111). Such clarity and precision are lacking from the instant definitions and use of relative terms in the claims. Dependent claims do not clarify this issue.
It is noted that most of the definitions provided in the instant specification suffer from such vague and ambiguous terms such that the metes and bounds of the terms may not be clearly defined. Even the header of this section--"Exemplary Definitions"—on p. 69 leads to some doubt as to whether these are definitions at all or merely examples of one interpretation, with other definitions also existing.
Therefore, claims 1-13 and 20-21 are indefinite. For the purpose of prosecution, claim interpretation will be set forth in the relevant rejections. Further, the definitions provided in the specification will be used as if they are an appropriate re-defining of the term set forth by Applicant. This is done with the understanding that Applicant would likely not have set forth such an extensive definition section if Applicant did not intend to redefine the terms. However, it is requested that Applicant state clearly on the record whether or not the definitions under the header “Exemplary Definitions” are to be used as the sole definitions when interpreting these specific terms or if these “definitions” are only presented as an example of how one might interpret the term, while not setting forth an explicit re-definition and therefore requiring evaluation of terms as they would ordinarily be defined; failure to do so will be treated as agreement with the Examiner’s interpretation. In the case of claims 14-19, these claims do not use the term “about” and, presuming the instant definitions are in fact definitions, these claims do not suffer from an indefinite claim scope.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-8 are directed to polypeptides having a length of about 50 to about 300 (down to about 100-210) amino acids and having at least 95%-99% sequence identity with 50-90 contiguous amino acids of SEQ ID NO: 6 (a 440 amino acids sequence). Claims 11-13 require these peptides to have serine protease activity. Claims 14-15 require a peptide with “enhanced” serine protease activity by altering certain residues while claims 17-19 require this activity is enhanced to a certain level. Claims 20-21 are drawn to similar peptides where the serine protease activity stems from 40 or 50 amino acids from anywhere in the 440 amino acid SEQ ID NO: 6 that may be altered to any other amino acid at certain points.
 The claims do not require that the polypeptide possess any particular conserved structure or other disclosed distinguishing feature, only possessing a certain % identity to any contiguous sequence from SEQ ID NO: 6. Thus, the claims are drawn to a genus of polypeptides that is defined only by sequence identity. However, the instant specification fails to describe the entire genus of proteins, which are encompassed by these claims. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. From the specification, it is clear that Applicant has possession of a nucleic acid molecule which encodes a protein which has the amino acid sequence of SEQ ID NO: 6. Applicant is also in possession of SEQ ID NOs: 1-5. These sequences all have at least 50 identical amino acids from SEQ ID NO: 6 from the region of 131-385 and each encompassing the amino acids 268-340 (73 amino acids). However, the claims are drawn to proteins having at least 95%-99% sequence identity with any 50-90 of these 440 amino acids. Thus, the claims are not limited to a protein with a specific amino acid sequence but only require the claimed produced polypeptides to share some degree of structural similarity to a portion of SEQ ID NO: 6. The specification fails to teach or describe peptides representative of the whole genus that have the activities possessed by the isolated protein. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity. There is no identification of any particular portion of the structure that must be conserved. The specification does not provide any examples of a peptide with 95% or 99% sequence identity with 50 amino acids of SEQ ID NO: 6 and fails to provide a representative number of species for the claimed genus. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
The instant specification makes clear that the claim is meant to encompass a broad genus of peptides. For example, p.71 indicates the peptide may include one or more non-naturally occurring amino acids and both D- and L-forms of the amino acids, but the specification does not set forth any examples of sequences that contain D-amino acids or non-naturally occurring amino acids that retain the required activity. Variant (p.73) includes substitutions, insertions and/or deletions, where substitutions are at one or more amino acids by residues "not ordinarily found in the corresponding, unsubstituted, or ‘wild-type’ protease”. 
In contrast, the art recognizes that small changes to a protein can alter the function of that protein. See Davies (cited on form 892) which states that a single amino acid change in a 138-amino acid protein completely abrogates the function of that protein (p.43, C2). Kirsch (cited on form 892) states that single amino acid variants of an agonist protein either increase activity (super agonist) or completely reverse activity (antagonist)(p.3315, C2).
The specification indicates that SEQ ID NO: 6 is the native sequence of tau (“the wild-type 4R2N isoform of tau as shown in SEQ ID NO: 6”; p.96). Page 97 of the specification describes 35 mutations at 29 different residues, 28 of which are in the C-terminal portion of the molecule; only residue 5 is disclosed as being mutated in the N-terminal half of the molecule. The specification describes these mutations as eliminating or adding cleavage sites as well as suggesting a potential role in catalysis. The specification indicates four mutations at two sites have "no apparent association with tau protease": L284L [sic], ΔN296, N296A, and N296H. The specification further points to “putative active site serine” residues and proceeds to mutate these residues to alanine. At p.8-9, the specification indicates preferred classes of mutation (which are not claim limitations) and discloses only 29 residue positions of SEQ ID NO: 6 envisaged to be altered (p.8, L19-20). Notably, the examples do not demonstrate protease activity, only describing the sites and indicating they may possibly be relevant to the required protease activity of the peptide. The specification shows SEQ ID NOs: 1-5, all representing a native sequence between residues 131-385 of SEQ ID NO: 6, have protease activity, but do not demonstrate mutations of these sequences having the same protease activity. The specification concludes with indicating “putative” active site serine residues without any demonstration that they affect serine activity, while clearly indicating residue 296 “have no apparent association with tau protease”, despite this residue explicitly being claimed as a residue to mutate and provide “enhanced serine protease activity” compared to the original (claim 14). Further, while clearly the instant sequences are directed to residues 131-385 and more particularly residues 268-340, the claims encompass the whole length of SEQ ID NO: 6. However, the specification does not indicate if e.g., residues 31-120 (90 amino acids) have protease activity even if 100% identical but certainly does not suggest even a single mutation that may enhance serine activity.
The specification further states that, with respect to biologically functional equivalents, “there is a limit to the number of changes that may be made within a defined portion of the molecule and still result in a molecule with an acceptable level of equivalent biological activity” (p.65). This supports the position that the skilled artisan cannot a priori envisage the wide combination of mutations encompassed by the instant claims that still result in the required biological activity. As such, the specification also fails to convey to the skilled artisan possession of such combinations commensurate in scope with what is being claimed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the mutations of the encompassed genus of polypeptides that maintain the required protease activity, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, sequences identical to the disclosed sequences 1-6 but not the full breadth of the claims meet the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Claims 9-10 are not included in this rejection. As these claims require 100% identity with the whole of at least one of SEQ ID NOs: 1-5, there is a conserved structure. Further, the claims do not require any particular function and thus these claims are considered to meet the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the claims as a whole are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, these claims do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is in keeping with the latest guidance regarding analysis of judicially excepted subject matter:

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are peptides and fall within the statutory category of a composition of matter.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the specification indicates that SEQ ID NO: 6 is the native sequence of tau (“the wild-type 4R2N isoform of tau as shown in SEQ ID NO: 6”; p.96). Independent claim 1 encompasses a peptide identical to 50-300 amino acids of this sequence. There is no requirement that anything beyond this sequence is added and so is directed to a natural product.
Claim 14 is directed to a peptide with at least one mutation at certain residues when compared to SEQ ID NO: 6. However, as disclosed in the instant specification, these are naturally occurring mutations; see "FTD mutations in tau protein" beginning at the bottom of page 96. Thus, the evidence supports the conclusion that these too are naturally occurring amino acid sequences.
Claim 20 differs in a length requirement but encompasses the same mutations as claim 14 and so is also drawn to naturally occurring sequences.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, all of claims 1-21 merely describe and encompass naturally occurring sequences. There are no elements beyond the naturally occurring product and so cannot “integrate” the judicial exception.
Note that some of the claims are restricted by length, e.g., not the full-length protein as it is found in nature. This is similar to the fact pattern in the Myriad case. In Myriad, the Supreme Court made clear that while isolating a nucleic acid changes its structure (by breaking bonds), this change does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart (Myriad 133 S. Ct. at 2116-2118). In the same way, simply isolating a portion of a naturally occurring amino acid sequence does not confer eligibility without something more.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, as above, there are no elements beyond the judicial exception and therefore such elements cannot possibly provide “significantly more”. 
Claims 9-10 require amino acid sequences of SEQ ID NOs: 1-5. It is noted that these contain an N-terminal methionine residue that is not found in this position in the native sequence. However, the native sequence (SEQ ID NO: 6) possesses such a leading methionine. Thus, it must be determined if adding this methionine adds "significantly more" to the claim of expressing a naturally occurring sequence. Turning to the instant specification, p.25 states this initiating methionine is "necessary for its expression". Thus, using routine expression techniques for this sequence would necessarily generate the same initial methionine. As such, the claim seeks monopoly over the naturally occurring sequence by using no more than routine, conventional methods of protein expression necessary to produce this peptide.  This does not add significantly more to the method and would pre-empt others from using the judicial exception (steps that must be undertaken by others). See the Federal Register Guidelines cited above, p.74624, C1, which states "to be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception is a meaningful way, such that it is more than a drafting effort designed to monopolize the exception”. In this case, simply directing someone to produce the naturally occurring peptide sequence in a traditional manner is not a meaningful application and is clearly an attempt to pre-empt the exception itself.
Claim 11 requires the peptide has serine protease activity. This is disclosed in the instant specification as a native activity of the peptides and therefore is simply a description of the sequence and does not add significantly more.
Therefore, claims 1-21 are not patent eligible.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wischik (US 20020168687; cited on form 892).
Wischik teaches the tau fragment identified by SEQ ID NO: 9, reproduced below as aligned with instant SEQ ID NO: 6:

    PNG
    media_image1.png
    240
    511
    media_image1.png
    Greyscale

Regarding claims 1-8, this 140 amino acid sequence (50-300 and 100-210) is 100% identical (i.e., at least 95% - at least about 99%) to 140 amino acids (at least 50 to at least 90 contiguous amino acids) of instant SEQ ID NO: 6. Wischik further teaches producing such tau proteins by using recombinant host cells transformed with appropriate DNA sequences that can be “purified to essential homogeneity”; see for example paragraphs 36-43. This indicates the peptide meets the limitation of being “isolated”.
Regarding claims 9-10, Wischik comprises/has the sequence disclosed in instant SEQ ID NO: 1.
Regarding claims 11-13, serine protease activity necessarily flows from the structure of the molecule. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith” (MPEP §2113). As the peptide of Wischik meets all of the structural limitations of the claim, burden is shifted to Applicant to provide evidence the Wischik peptides do not possess this function because chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)).
Regarding claims 14-15, independent claim 14 has no requirements for the "starting mammalian tau protease". Thus, claims 14-15 are essentially product-by-process claims as the only limitation of the claim is that there is some undisclosed sequence that is mutated at least once to generate some other sequence. Where the starting tau protease is, e.g., the endogenous/native FTD-associated tau variant where residues 315 is R, then the peptide of Wischik contains at least one mutation: R->L mutation at residue 315. It is noted that the instant specification defines a “protease variant” as a protease that differs from the native or wild-type protease from which it is derived by the substitution, insertion, and/or deletion of one or more amino acid residues at one or more sites within the polypeptide sequence of the "parent" protease; in the case of amino acid substitutions, the variant is typically substituted at one or more amino acid residues by one or more other amino acid residue(s) not ordinarily found in the corresponding, unsubstituted, or "wild-type" protease (p.73-74). In this case, the FTD-tau is native (associated, indigenous, belonging from birth, original substance, found in nature) and the peptide of Wischik differs by a substitution not ordinarily found in the corresponding (FTD-mutated) parent protease.
Regarding claims 17-19, as with claims 11-13, such properties are presumed present absent evidence to the contrary.
Regarding claims 20-21, as with claim 1, the peptide of Wischik is 70-220 amino acids (140) and comprises at least 50 contiguous amino acids from SEQ ID NO: 1 (e.g., residues 1-50 of SEQ ID NO: 1). Further, there is a mutation in the peptide of Wischik that corresponds to e.g., residue 315 (R315L compared to the FTD-associated sequence); see discussion of claims 14-15. Finally, as with claims 11-13, activity flows from the structure itself.
Therefore, claims 1-15 and 17-21 are anticipated by Wischik.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wischik (US 20020168687) in view of Clavaguera (cited on form 892).
The relevance of Wischik to claims 1-15 and 17-21 is discussed above and Wischik renders such fragments obvious for the same reasons. Further, Wischik describes this 140 amino acid segment as a "tau core fragment" (paragraph 31) and discloses a method of screening for therapeutic agents capable of modulating or inhibiting pathological tau-tau association by contacting a candidate agent with a tau fragment containing the tau core fragment (paragraph 44). Wischik does not teach any of the specific mutations of instant claim 16.
Clavaguera teaches the mutation of human tau at P301S exhibits the essential features of tauopathies, including neurodegeneration and abundant filaments made of hyperphosphorylated tau protein, whereas mouse lines expressing the wild-type tau do not present with such tau filaments (abstract). Clavaguera does not teach fragments meeting the instant length requirements.
Regarding claim 16, nevertheless one of ordinary skill in the art at the time of the invention would have been motivated to substitute the P301 equivalent of Wischik with a serine residue, thus arriving at the instant peptide. Wischik discloses a tau core fragment and describes a method by which candidate agents are evaluated based on their ability to modulate or inhibit pathological tau association. Clavaguera teaches that the mutant P301S generates tau protein that possesses a high degree of pathological tau-tau association, which is a necessary property of the tau core fragment of Wischik. Thus, one of ordinary skill in the art would have been motivated to make such a substitution with a reasonable expectation of obtaining a tau fragment with increased propensity to associate and a tau peptide relevant to the disease state and thus provide a predictable alternative to the peptide core of Wischik.
Therefore, claims 1-21 would have been obvious over Wischik and Clavaguera.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9506051. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to methods of producing and using the instant composition, thus anticipating the composition itself.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10597649. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to proteases which are also similar to SEQ ID NO: 6, comprise serine protease activity, and comprise substitutions at the same residues instantly claimed; the reference claims anticipate the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM M WEIDNER/
Primary Examiner, Art Unit 1649

/Adam Weidner/Primary Examiner, Art Unit 1649